

115 HR 1110 IH: Stopping Mass Hacking Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1110IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Poe of Texas (for himself, Mr. Conyers, Ms. DelBene, Mr. Sensenbrenner, Mr. Amash, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal certain amendments made to rule 41 of the Federal Rules of Criminal Procedure.
	
 1.Short titleThis Act may be cited as the Stopping Mass Hacking Act. 2.Criminal procedure rules (a)In generalEffective on the date of enactment of this Act, rule 41 of the Federal Rules of Criminal Procedure is amended to read as it read on November 30, 2016.
 (b)ApplicabilityNotwithstanding the amendment made by subsection (a), for any warrant issued under rule 41 of the Federal Rules of Criminal Procedure during the period beginning on December 1, 2016, and ending on the date of enactment of this Act, such rule 41, as it was in effect on the date on which the warrant was issued, shall apply with respect to the warrant.
			